Execution Version




RE-ASSIGNMENT AND SECURITY ASSIGNMENT AGREEMENT

dated as per 6 August 2014




between




Leclanché S.A., Avenue des Sports 24, CH-1400 Yverdon-les-Bains, Switzerland

(hereinafter referred to as "Assignor")




And




Precept Fund Management SPC, Ground Floor, Harbour Centre, 42 North Church
Street, P.O. Box 1569, George Town, Grand Cayman KY1-1110, Cayman Islands, on
behalf of Precept Fund Segregated Portfolio (hereinafter referred to as
"Re-Assignor")




And




Oak Ridge Energy Technologies, Inc., with principal executive office at 3046
East Brighton Place, Salt Lake City, UT 84121, United States of America and head
quartered 751 North Drive, Suite 9, Melbourne, FL 32934, United States of
America (hereinafter referred to as "Assignee")




regarding

the assignment of bank account balances and other receivables of

Leclanché S.A.




6577218v1






Execution Version




Contents

Clause

Page



RECITALS

3



1.

DEFINITIONS AND INTERPRETATION

3



2.

RE-ASSIGNMENT AND TERMINATION OF 2013 ASSIGNMENT AGREEMENT

5



3.

ASSIGNMENT AND ASSIGNOR'S GENERAL OBLIGATIONS

6



4.

BANK ACCOUNTS

7



5.

RECEIVABLES

8



6.

INTERCOMPANY RECEIVABLES

8



7.

ENFORCEMENT

9



8.

CONTINUING SECURITY; EFFECTIVENESS OF COLLATERAL

10



9.

RE-ASSIGNMENT OF ASSIGNED CLAIMS

11



10.

REPRESENTATIONS AND WARRANTIES

11



11.

POWER OF ATTORNEY

12



12.

NO ASSIGNMENT OR TRANSFER BY ASSIGNOR

13



13.

EXCULPATION; INDEMNITY

13



14.

WAIVERS AND AMENDMENTS

13



15.

NOTICES

13



16.

EXPENSES

14



17.

SEVERABILITY

14



18.

COUNTERPARTS

15



19.

LAW AND JURISDICTION

15



SIGNATORIES

23




Annexes:



ANNEX 1.1(E):

LIST OF BANK ACCOUNTS

16



ANNEX 1.1(L):

LIST OF INTERCOMPANY RECEIVABLES

17



ANNEX 1.1(M):

FORM OF NOTICE OF ASSIGNMENT TO BANKS

18



ANNEX 1.1(N):

FORM OF NOTICE OF ASSIGNMENT TO CUSTOMERS

20



ANNEX 1.1(O):

FORM OF NOTICE OF ASSIGNMENT TO INTERCOMPANY DEBTORS

21







2






Execution Version



--------------------------------------------------------------------------------




THIS AGREEMENT (the "Agreement") is made BETWEEN:

1.

Leclanché S.A., Avenue des Sports 24, CH-1400 Yverdon-les-Bains, Switzerland
(the "Assignor"), and

2.

Precept Fund Management SPC, Ground Floor, Harbour Centre, 42 North Church
Street, P.O. Box 1569, George Town, Grand Cayman KY1-1110, Cayman Islands, on
behalf of Precept Fund Segregated Portfolio (the "Re-Assignor"), and

3.

Oak Ridge Energy Technologies, Inc., with principal executive office at 3046
East Brighton Place, Salt Lake City, UT 84121, United States of America and head
quartered 751 North Drive, Suite 9, Melbourne, FL 32934, United States of
America (the "Assignee").

RECITALS

(A)

The Re-Assignor as lender and the Assignor as borrower have entered into a
convertible loan and investment agreement dated 8 July 2013 (the "2013
Convertible Loan Agreement").

(B)

As security for the claims of the Re-Assignor under the 2013 Convertible Loan
Agreement, the Assignor and the Re-Assignor entered into an assignment agreement
dated 8 July 2013 (the "2013 Assignment Agreement") under which the Assignor
assigned certain claims to the Re-Assignor.

(C)

All the claims of the Re-Assignor under the 2013 Convertible Loan Agreement have
been fully converted into shares of the Assignor and the 2013 Convertible Loan
Agreement has been terminated.

(D)

The Assignee as lender and the Assignor as borrower have entered into a
convertible loan and investment agreement dated 30 May 2014 (the "Convertible
Loan Agreement").

(E)

The Re-Assignor has agreed to re-assign its claims assigned under the 2013
Assignment Agreement to the Assignor and the Assignor has agreed to assign its
Assigned Claims (as defined herein) to the Assignee as security for the claims
of the Assignee under the Convertible Loan Agreement.

IT IS AGREED as follows:

1.

DEFINITIONS AND INTERPRETATION

1.1

Definitions

Unless defined otherwise herein, capitalised terms and expressions used herein
shall have the meaning ascribed to them in the Convertible Loan Agreement. In
this Agreement:

(a)

"Account Balances" means all of the Assignor's present and future rights,
claims, titles, interests and other ancillary rights in relation to each of the
Bank Accounts.




3






Execution Version



--------------------------------------------------------------------------------




(b)

"Assignment" means the assignment pursuant to art. 164 et seq. of the Swiss
Federal Code of Obligations for security purposes (Sicherungszession) by the
Assignor of its Assigned Claims to the Assignee.

(c)

"Assigned Claims" means:

(i)

the Account Balances;

(ii)

the Receivables; and

(iii)

the Intercompany Receivables.

(d)

"Banks" means all banks in Switzerland with whom the Assignor now or in the
future holds a Bank Account.

(e)

"Bank Accounts" means all bank accounts now or in the future held by the
Assignor with a Bank, including all bank accounts set out in Annex 1.1(e).

(f)

"Convertible Loan Agreement" has the meaning given to it in Recital (D).

(g)

"Enforcement" means the foreclosure or any other kind of realisation of the
Assigned Claims.

(h)

"Enforcement Event" means an Event of Default as defined in the Convertible Loan
Agreement which is continuing and in respect of which notice of acceleration has
been given by the Assignee to the Assignor, all in accordance with the
Convertible Loan Agreement.

(i)

"Finance Documents" has the meaning given to it in the Convertible Loan
Agreement.

(j)

"Group" means the Assignor and its Subsidiaries.

(k)

"Intercompany Debtors" means the debtors of Intercompany Receivables.

(l)

"Intercompany Receivables" means all present and future monetary claims and
receivables of the Assignor against any member of the Group (including those set
out in Annex 1.1(l)).

(m)

"Notice of Assignment to Banks" means the notice substantially in the form set
out in Annex 1.1(m) to this Agreement.

(n)

"Notice of Assignment to Customers" means the notice substantially in the form
set out in Annex 1.1(n) to this Agreement.

(o)

"Notice of Assignment to Intercompany Debtors" means the notice substantially in
the form set out in Annex 1.1(o) to this Agreement.

(p)

"Parties" means the Assignor and the Assignee and "Party" means each of them.




4






Execution Version



--------------------------------------------------------------------------------




(q)

"Receivables" means any and all present and future monetary claims and
receivables of the Assignor, whether contingent or not, now or at any time
hereafter due or owed to the Assignor, together with all ancillary and security
rights (including the right to receive the proceeds of any insurance, indemnity,
warranty, guarantee, negotiable instrument or collateral security) relating
thereto, arising out of or in connection with any contracts or other business
relationships with any of its past, current or future customers and suppliers of
any kind (whether third parties or affiliates) but excluding the Account
Balances and Intercompany Receivables covered separately under this Agreement
and further excluding any monetary claims or receivables subject to any
contractual or statutory assignment restrictions.

(r)

"Secured Obligations" means the present and future liabilities and obligations
of the Assignor to the Assignee under the Convertible Loan Agreement or any
other Finance Documents (as such Finance Documents may be amended or otherwise
modified from time to time), whether direct or indirect, absolute or contingent,
and whether for principal, interest, fees, costs, expenses or otherwise.

(s)

"Security" means the security provided or to be provided by the Assignor under
this Agreement.

(t)

"Subsidiaries" means Leclanché GmbH, Willstätt, Germany, and any other company
of which the Assignee directly or indirectly owns or otherwise controls more
than 50% of the share capital or the voting rights.

1.2

Interpretation

In this Agreement:

(a)

references to any person include a reference to any individual, firm, company,
corporation or other body (whether or not having separate legal personality), as
well to any of its successors, permitted assignees and transferees;

(b)

references to a "Finance Documents" are references to that Finance Document as
amended, amended and restated, novated, supplemented, extended, refinanced,
replaced or otherwise modified from time to time (in each case, however
fundamental), from time to time, in accordance with its terms;

(c)

references to Clauses and Annexes are references to, respectively, clauses of
and annexes to this Agreement;

(d)

words importing the plural shall include the singular and vice-versa; and

(e)

"including" means "including without limitation", not limiting the term(s) to
which the word relates to the example(s) thereafter mentioned.

2.

RE-ASSIGNMENT AND TERMINATION OF 2013 ASSIGNMENT AGREEMENT

(a)

The Parties and the Re-Assignor agree that the Re-Assignor undertakes to assign
to the Assignee the Assigned Claims (as defined in the 2013 Assignment
Agreement) and for the purpose of effecting such assignment, the Re-Assignor
hereby assigns,




5






Execution Version



--------------------------------------------------------------------------------




effective on and as from the date hereof, the Assigned Claims (as defined in the
2013 Assignment Agreement) to the Assignor and the Assignor accepts such
assignment.

(b)

The Parties and the Re-Assignor hereby express their will and intention that the
re-assignment pursuant to Clause 2(a) above becomes immediately effective upon
signing of this Agreement by all Parties.

(c)

The Re-Assignor and the Assignor agree that the 2013 Assignment Agreement
terminates upon signing of this Agreement by all Parties.

3.

ASSIGNMENT AND ASSIGNOR'S GENERAL OBLIGATIONS

3.1

Undertaking to Assign

Subject to the re-assignment pursuant to Clause 2 being effective, the Parties
agree that the Assignor undertakes (i) to assign by way of security to the
Assignee the Assigned Claims as continuing and first-ranking security for the
Secured Obligations and, therefore, (ii) to effect the Assignment as from the
date hereof.

3.2

Effecting of the Assignment

(a)

For the purpose of effecting the Assignment pursuant to Clause 3.1, subject to
the re-assignment pursuant to Clause 2 being effective, the Assignor hereby
assigns by way of security, effective on and as from the date hereof, the
Assigned Claims to the Assignee and the Assignee accepts this assignment.

(b)

The Parties hereby express their will and intention that the Assignment under
this Agreement becomes immediately effective upon signing of this Agreement by
both Parties and the delivery of the notices of Assignment to debtors of
Assigned Claims shall not be a condition to the effectiveness of the Assignment.

3.3

Assignor's General Obligations

(a)

The Assignor shall promptly execute and deliver at its own expense all further
instruments and documents, and take all further action, that the Assignee may
request if necessary to perfect, protect, maintain and/or enforce the Security
created or expressed to be created under this Agreement.

(b)

Except with the Assignee's prior written consent or unless expressly permitted
otherwise under the Convertible Loan Agreement, the Assignor shall not:

(i)

do, or permit to be done, anything which would prejudice the priority, ranking
or legality, validity and enforceability of the Security created or expressed to
be created pursuant to this Agreement;

(ii)

enter into any legal instrument relating to, or grant any Security over, or
dispose of, or assign the Assigned Claims; or

(iii)

take any other action with respect to the Assigned Claims that would jeopardise
any rights of the Assignee under the Assignment, or would jeopardise the
Enforcement or the value of the Assigned Claims.




6






Execution Version



--------------------------------------------------------------------------------




(c)

The Assignor shall promptly notify the Assignee of any occurrence which is
likely to prejudice the Security created over the Assigned Claims in order to
allow the Assignee to effectively ensure that the value and validity of the
Security interest created in accordance with this Agreement is perfected and
maintained.

(d)

The Assignor shall at all times during this Agreement take all legal and other
actions which are reasonably necessary to safeguard all of its or the Assignee's
rights under or in respect of the Assigned Claims and shall further, at its own
cost, upon reasonable request by the Assignee, furnish the Assignee with all
information, records and documents that are required for the purpose of
securing, perfecting or otherwise implementing and/or enforcing this Agreement.

4.

BANK ACCOUNTS

4.1

Notification

The Assignee shall be authorised to request the Assignor and/or to itself notify
this Agreement and the Security created hereby to the Banks (in the latter case
without having to obtain the prior consent of the Assignor, but by giving
written notice to the Assignor), at any time after the occurrence of an
Enforcement Event that has not been cured or waived. All notices to be given
under this Clause 4.1 shall be substantially in the form of the Notice of
Assignment to Banks or as otherwise reasonably directed by the Assignee.

4.2

New Bank Accounts

(a)

Following the opening of a new Bank Account, the Assignor shall promptly deliver
to the Assignee an up-dated Annex 1.1(e).

(b)

For the avoidance of doubt, any Assigned Claims in respect of any new Bank
Account shall be automatically assigned pursuant to this Agreement immediately
upon the opening of such new Bank Account.

4.3

Operation of Bank Accounts

(a)

The Assignor hereby undertakes to procure that all debtors of Assigned Claims
make payment in respect of such Assigned Claims exclusively to a Bank Account.
Any payments in respect of Assigned Claims credited to other accounts shall be
promptly transferred by the Assignor to a Bank Account.

(b)

Subject to and in accordance with the terms and conditions of the Convertible
Loan Agreement, the Assignee hereby authorises and grants the Assignor the power
of attorney to use any balance on its Bank Accounts freely in the ordinary
course of its business for as long as no Enforcement Event has occurred that has
not been cured or waived.

(c)

The Assignor shall not, without the prior written consent of the Assignee,
dispose of any Assigned Claims on any Bank Account after the occurrence of an
Enforcement Event that has not been cured or waived.

(d)

With respect to, and for the benefit of, the Assignee, the Assignor hereby
irrevocably and unconditionally waives any secrecy rights in relation to the
Bank Accounts and




7






Execution Version



--------------------------------------------------------------------------------




Assigned Claims. Accordingly, the Assignor authorises each Bank to disclose,
upon request of the Assignee, any information relating to the Bank Accounts and
Account Balances to the Assignee.

4.4

Information duties

The Assignor shall provide the Assignee promptly upon the occurrence of an
Enforcement Event, and upon request by the Assignee at any time thereafter, with
account statements for each Bank Account evidencing all then existing Account
Balances. Such lists of Account Balances are of declaratory nature and Account
Balances are assigned irrespective of whether or not the Account Balances have
been or will be listed in such account statements.

5.

RECEIVABLES

5.1

Notification

The Assignee shall be authorised to request the Assignor and/or to itself notify
any debtor of Receivables of the Assignment of Receivables, in the latter case
without having to obtain the prior consent of the Assignor, but by giving
written notice to the Assignor, at any time after the occurrence of an
Enforcement Event that has not been cured or waived. All notices to be given
under this Clause 5.1 shall be substantially in the form of the Notice of
Assignment to Customers or as otherwise reasonably directed by the Assignee.

5.2

Information and other duties

(a)

The Assignor shall deliver to the Assignee within 30 calendar days after the end
of each financial quarter (the first time 30 calendar days following 30
September 2013), a list of all Receivables outstanding as of the end of the
relevant financial quarter and assigned to the Assignee in accordance with
Clause 2, specifying the name and address of each debtor, the invoice number,
date and amount of the Receivables. Such lists of Receivables are of declaratory
nature and Receivables are assigned irrespective of whether or not the
Receivables have been or will be listed in such list.

(b)

Upon the occurrence of an Enforcement Event and upon the Assignee's written
request, the Assignor shall deliver to the Assignee promptly an updated list of
all its Receivables outstanding as of the day where the Assignee's request under
this paragraph was received.

5.3

Use of Receivables prior to an Enforcement Event

The Assignee hereby authorises and grants the Assignor the power of attorney to
collect and apply any Receivables freely in the ordinary course of its business
for as long as no Enforcement Event has occurred that has not been cured or
waived.

6.

INTERCOMPANY RECEIVABLES

6.1

Notification

(a)

The Assignor shall (i) deliver to the Intercompany Debtors on the date of this
Agreement a notification of the assignment of the Intercompany Receivables and
obtain an acknowledgment from the Intercompany Debtors, substantially in the
same




8






Execution Version



--------------------------------------------------------------------------------




form as set out in Annex 1.1(o) and (ii) co-operate with the Assignee and use
its best efforts in assisting the Assignee in collecting the Intercompany
Receivables.

(b)

The Assignee shall have the right to exercise all rights and powers in respect
of the Intercompany Receivables as set forth herein, including, but not limited,
to notify the Intercompany Debtors of the assignment of the Intercompany
Receivables itself at any time after the date hereof, and without having to
obtain the prior consent of the Assignor.

6.2

Information duties

(a)

The Assignor shall deliver to the Assignee within 30 calendar days after the end
of each financial quarter (the first time 30 calendar days following 30
September 2013), a list of all Intercompany Receivables outstanding as of the
end of the relevant financial quarter and assigned to the Assignee in accordance
with Clause 2, substantially in the same form as set forth in Annex 1.1(l),
which shall give details of the Intercompany Receivables at the relevant time.
Annex 1.1(l) in its form from time to time is of declaratory nature and
Intercompany Receivables are assigned irrespective of whether or not the
Intercompany Receivables have been or will be listed in Annex 1.1(l).

(b)

Upon the occurrence of an Enforcement Event and upon the Assignee's written
request, the Assignor shall deliver to the Assignee promptly an updated list of
all its Intercompany Receivables outstanding as of the day where the Assignee's
request under this paragraph was received substantially in the same form as set
forth in Annex 1.1(l).

(c)

Upon reasonable request of the Assignee, the Assignor shall deliver to the
Assignee copies of all documents and agreements relating to Intercompany
Receivables that are necessary for the enforcement of the Assignee's rights
hereunder.

6.3

New Intercompany Receivables

(a)

In respect of any new Intercompany Debtor, the Assignor shall promptly deliver
to the Assignee an up-dated Annex 1.1(l).

(b)

For the avoidance of doubt, any Assigned Claims in respect of any new
Intercompany Debtor shall be automatically assigned pursuant to this Agreement
immediately upon such Intercompany Debtor becoming a member of the Group.

6.4

Use of Intercompany Receivables prior to an Event of Default

The Assignee hereby authorises and grants the Assignor the power of attorney to
collect and apply any Intercompany Receivables freely in the ordinary course of
its business for as long as no Enforcement Event has occurred that has not been
cured or waived.

7.

ENFORCEMENT

(a)

After the occurrence and during the continuation of an Enforcement Event, the
Assignee shall be entitled (but not obliged), at its full discretion to:




9






Execution Version



--------------------------------------------------------------------------------




(i)

revoke the powers of attorney granted by the Assignee to the Assignor pursuant
to Clauses 4.3(b), 5.3, and/or 6.3 and to effect Enforcement by either (1)
private realisation (private Verwertung, including, self-sale (Selbsteintritt))
of Assigned Claims or (2) any applicable official enforcement procedure,
including as the case may be, Swiss enforcement proceedings pursuant to the
Swiss Federal Statute on Debt Collection and Bankruptcy under the exclusion of
Art. 41(1bis) of the Swiss Federal Statute on Debt Collection and Bankruptcy
(waiver of the beneficium excussionis realis) and the Parties agree in advance
that a "Freihandverkauf" shall be admissible;

(ii)

to instruct the debtors of the Assigned Claims to make payments directly to the
Assignee, or if the Assignee instructs otherwise, to such other party;

(iii)

undertake on its own initiative any other acts it deems appropriate to maintain,
safeguard, pursue or collect Assigned Claims and to apply the amounts collected
towards the Secured Obligations; and

(iv)

undertake examinations of the books and records of the Assignor as to the
existence and details of Assigned Claims.

(b)

In connection with an Enforcement under this Agreement, the Assignor:

(i)

waives any right of requesting that the Assigned Claims be realised before
foreclosure in any of its other assets or before exercise of any other security
interest which may have been granted to the Assignee for the Secured
Obligations;

(ii)

shall fully co-operate with the Assignee and use its best efforts in assisting
the Assignee with regard to the collection of Assigned Claims; and

(iii)

shall furnish the Assignee free of charge with all information, records and
documents that are useful or requested for the purpose of enforcing this
Agreement, including all invoices, negotiable instruments representing Assigned
Claims and other documents and information necessary or reasonably requested for
the evidence or collection of Assigned Claims in copy or, if requested, as
originals.

(c)

For the avoidance of doubt, the Assignee shall be under no obligation to perform
any of the obligations of the Assignor under any contract or similar arrangement
on which the Assigned Claims are based and shall not become a party thereto.

8.

CONTINUING SECURITY; EFFECTIVENESS OF COLLATERAL

The Assignment constitutes a continuing Security until re-assigned and
discharged in accordance with Clause 9. The Security granted hereunder shall be
cumulative, in addition to and independent of every other security which the
Assignee may at any time hold for the Secured Obligations or any rights, powers
and remedies provided by law. The Security expressed to be created under this
Agreement shall not be affected in any way by any variation, amendment,
restatement, novation, transfer (including by way of novation or debt assumption
(Schuldübernahme)), extension, compromise or release of any or all of the




10






Execution Version



--------------------------------------------------------------------------------




Secured Obligations or the Convertible Loan Agreement or of any other security
from time to time.

9.

RE-ASSIGNMENT OF ASSIGNED CLAIMS

(a)

Subject to reinstatement rights pursuant to Clause 9(d), the Assignee shall at
the request and cost of the Assignor discharge and re-assign the Assigned Claims
from the Assignment if (i) it is satisfied that all the Secured Obligations have
been irrevocably discharged in full and are no longer capable of arising and
that all obligations which might give rise to Secured Obligations have
terminated or (ii) such discharge is otherwise required under the Convertible
Loan Agreement.

(b)

The Assignee shall at the Assignor's request and expense promptly do all acts
and things reasonably required to effect such re-assignment.

(c)

The Assignee will not make or be deemed to have made any representation or
warranty, whether express or implied, with respect to any Assigned Claims so
re-assigned, except that any such Assigned Claims shall be re-assigned to the
Assignor free and clear of any encumbrance or other third party right granted by
the Assignee.

(d)

If any payment by the Borrower in respect of Secured Obligations, whereupon the
Assignee discharged the Security (or any part thereof) created or expressed to
be created pursuant to this Agreement, is avoided or reduced as a result of
insolvency or any similar event:

(i)

this Agreement, the liability of the Assignor and the Security expressed to be
created under this Agreement shall be reinstated and continue as if the payment,
discharge, avoidance or reduction had not occurred; and

(ii)

the Assignor shall assign, return and deliver (as the case may be) to the
Assignee any Assigned Claims, including, for the avoidance of doubt, any
proceeds from the collection or disposal of and any other substitutes for the
Assigned Claims, as if the repayment, discharge, avoidance or reduction had not
occurred.

10.

REPRESENTATIONS AND WARRANTIES

The Assignor represents and warrants to the Assignee that:

(a)

All information supplied by it under or in connection with this Agreement is
accurate, up-to-date and complete in all respects.

(b)

It is the sole legal and beneficial owner/holder of the Assigned Claims and the
Assigned Claims, except for the any right of set-off, pledge, retention or
similar right or charge in respect of the Assigned Claims in favour of any Bank
which are either created by operation of law or pursuant to the standard terms
and conditions of any such Bank (Allgemeine Geschäftsbedingungen) and which have
not been waived by the banks (the "Banks' Pledge") and the Security created
under this Agreement, are free and clear of any Security and/or any restriction
on the ability to encumber, transfer or realise all or any part of the Assigned
Claims in accordance with this Agreement.




11






Execution Version



--------------------------------------------------------------------------------




(c)

Except for the Banks' Pledge, the Assigned Claims are fully assignable and are
free of any Security other than the security interest created under this
Agreement and it has not pledged, assigned, transferred or otherwise disposed of
the Assigned Claims which are expressed to be assigned under this Agreement.

(d)

Except for the Intercompany Receivables against Leclanché GmbH which rank junior
to all present and future obligations of Leclanché GmbH, there are no agreements
between it and any third party relating to the Assigned Claims that could
adversely affect the Assignor's obligations or the rights of the Assignee under
this Agreement or the Enforcement or the proceeds of Enforcement of the Assigned
Claims assigned by it and it has the full power to enable it to enter into and
perform its obligations under this Agreement and all corporate consents,
approvals and authorisations have been obtained and shareholders' resolutions
passed to make the Assignment valid, binding and enforceable in accordance with
the terms of this Agreement.

(e)

To the extent possible in the ordinary course of business and without
unreasonably jeopardizing any proposed business transaction the Assignor shall
use best efforts not to enter into any agreement that provides for the
non-assignability or restrictions on the assignability resulting from such
agreement.

(f)

The execution of, and performance of its obligations under this Agreement does
not contravene or violate any Swiss or foreign law, authorisation or order
applicable to it, or conflict with, result in a breach of the terms and
provisions of, or constitute a default or require any consent under, the
constitutional documents of the Assignor or any material agreement to which it
is a party or by which it is bound, except to the extent that such violation or
contravention could not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the Assignor.

(g)

All necessary governmental and other consents, approvals, licenses,
authorisations and corporate resolutions to enable it to enter into and perform
its obligations under this Agreement have been obtained or passed, as the case
may be, and are, and will remain, in full force and effect to make the Security
interest expressed to be created hereunder valid, binding and enforceable in
accordance with the terms of this Agreement.

(h)

This Agreement (i) constitutes legal and valid obligations binding on it, (ii)
is an effective and perfected first ranking (except as explicitly stated
otherwise in this Agreement) Security over the Assigned Claims and (iii) is
enforceable against it in accordance with its terms.

The representations and warranties set out in this Clause 10 are made on the
date hereof and, thereafter, are deemed to be repeated on each date when
representations and warranties are repeated under the Convertible Loan
Agreement.

11.

POWER OF ATTORNEY

The Assignor appoints and authorises the Assignee to be its attorney and in its
name and for its account to execute, deliver and perfect all documents
(including giving notifications and instructions to any debtor of Assigned
Claims) and do all things that the Assignee may:




12






Execution Version



--------------------------------------------------------------------------------




(a)

consider to be useful for carrying out any obligation imposed on the Assignor
under this Agreement or exercising any of the rights conferred on the Assignee
by this Agreement or by law; or

(b)

consider to be useful for carrying out any obligation imposed on the Assignor
under this Agreement or exercising any of the rights conferred on the Assignee
by this Agreement or by law in connection with the enforcement of the Security
created or expressed to be created under this Agreement or, in particular a
private realisation (private Verwertung, including, without limitation,
self-sale (Selbsteintritt)),

provided that as long as no Enforcement Event has occurred which is continuing,
the Assignee agrees not to take any such step unless the Assignee has provided
notice of such step to the Assignor and would have the right under this
Agreement to request the Assignor to take such step and the Assignor is unable
or has failed to take such step within ten (10) Business Days, or such shorter
period as may be reasonably necessary to safeguard the Assignee's interests.

12.

NO ASSIGNMENT OR TRANSFER BY ASSIGNOR

The rights and obligations of the Assignor under this Agreement may not be
assigned or transferred without the prior written consent of the Assignee.

13.

EXCULPATION; INDEMNITY

(a)

The Assignee shall not be liable by reason of (i) taking any action permitted by
this Agreement or (ii) any neglect or default in connection with the Assigned
Claims or (iii) the enforcement of all or any part of the Assigned Claims,
except in the case of proven own gross negligence (grobe Fahrlässigkeit) or
wilful default (Absicht) on the part of the Assignee.

(b)

The Assignor will fully release, discharge and indemnify the Assignee and keep
it fully harmless for any claims raised or brought against it in connection with
this Agreement, save in respect of loss or damage suffered as a result of the
wilful default (Absicht) or gross negligence (grobe Fahrlässigkeit) on the part
of the Assignee.

14.

WAIVERS AND AMENDMENTS

(a)

No failure on the part of the Assignee to exercise, or delay on its part in
exercising, any rights hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of a right hereunder preclude any further or
other exercise of that right or any other right which the Assignee may have
hereunder.

(b)

Any amendment or waiver of this Agreement or any provision of this Agreement
(including this Clause) shall only be binding if agreed in writing by the
Parties hereto.

15.

NOTICES

Notices under this Agreement shall be in writing and be sent to the following
addresses:

If to the Assignee:




13






Execution Version



--------------------------------------------------------------------------------




Oak Ridge Energy Technoligies, Inc.

attn. Chief Executive Officer

751 North Drive, Suite 9

Melbourne

FL 32934

United States of America

Tel.: [●]

Email: [●]

If to the Re-Assignor:




Precept Fund Management SPC on behalf of Precept Fund Segregated Portfolio

Attn. David Roberts

Ground Floor, Harbour Centre

42 North Church Street

P.O. Box 1569, George Town

Grand Cayman KY1-1110

Cayman Islands

Tel: + 345 949 4018

Email: droberts@caymanmanagement.ky

If to the Assignor:

Leclanché S.A.

attn. Chief Executive Officer

Avenue des Sport 42

1400 Yverdon-les-Bains

Switzerland

Tel: +41 2442 46510

Email: [●]

or to such other address notified in accordance with this provision.

16.

EXPENSES

The Assignor shall pay to the Assignee all reasonable costs and expenses
(including legal fees and together with any applicable VAT or other taxes)
incurred by the Assignee and its counsel in connection with the enforcement or
preservation of any rights under this Agreement and the Security granted
hereunder (but excluding any costs and expenses arising as a result of that
person's gross negligence or wilful default).

17.

SEVERABILITY

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, this shall not affect or impair (i) the
validity or enforceability in that jurisdiction of any other provision of this
Agreement or (ii) the validity or enforceability in any other jurisdiction of
that or any other provision of this Agreement. The illegal, invalid or
unenforceable provision shall be replaced by a legal, valid and enforceable
provision which approximates as closely as possible to the economic purpose of
the illegal, invalid or unenforceable provision. The same shall apply mutatis
mutandis in case of omissions.




14






Execution Version



--------------------------------------------------------------------------------




18.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

19.

LAW AND JURISDICTION

(a)

This Agreement shall in all respects be governed by and construed in accordance
with the substantive laws of Switzerland (i.e. with the exception of conflict of
law rules).

(b)

Each Party submits to the exclusive jurisdiction of the ordinary courts of the
city of Zurich, Switzerland, venue being Zurich 1, and, if permitted the
Commercial Court of the Canton of Zurich (Handelsgericht des Kantons Zürich).




[REST OF PAGE INTENTIONALLY LEFT BLANK]




15






Execution Version



--------------------------------------------------------------------------------




ANNEX 1.1(E):

LIST OF BANK ACCOUNTS

Name and address of Bank

Account number

IBAN no.

BIC

Account Balance / Currency

Crédit Suisse AG, CH-1002 Lausanne

477935-61-2

CH36 0483 5047 7935 6100 2

 

CHF 95.95

UBS SA, CH-8098 Zurich

243-G0249185.0

CH96 0024 3243 G024 9185 0

UBSWCHZH80A

CHF 2'144.00

UBS SA, CH-8098 Zurich

243-G0255489.1

CH48 0024 3243 G025 5489 1

UBSWCHZH80A

USD -30.45

UBS SA, CH-8098 Zurich

243-G0249185.8

CH74 0024 3243 G024 9185 8

UBSWCHZH80A

EUR 14'841.26

UBS SA, CH-8098 Zurich

243-FS101561.3

CH59 0024 3243 fs10 1561 0

UBSWCHZH80A

JPY 2'134.00

UBS SA, CH-8098 Zurich

243-G0249185.0

CH96 0024 3243 G024 9185 0

UBSWCHZH80A

CHF 94'228.50

Piguet Galland & Cie

01.178137_0.000.CHF

CH85 0877 7011 7813 7000 0

 

CHF -345.45

Poste

CCP 10-688-8

CH79 0900 0000 1000 0688 8

 

CHF 52'049.41

Zürcher Kantonalbank, CH-8010 Zurich

1100-22290.962

CH60 0070 0110 0022 9096 2

ZKBKCHZZ80A

CHF 344.00

Bank am Bellevue, CH-8700 Küsnacht

51.15471.00.100.CHF

CH19 0855 9511 5471 0000 0

 

CHF 1’211.00

BCV, CH-1001 Lausanne

L0825.40.40

CH18 0076 7000 L082 5404 0

 

CHF59.15







16






Execution Version



--------------------------------------------------------------------------------




ANNEX 1.1(L):

LIST OF INTERCOMPANY RECEIVABLES

Name and address of Intercompany Receivable debtor

Amount (face value) / currency / maturity

Leclanché GmbH, Willstätt

Euro 44’223’513.56/ intercompany loan







17






Execution Version



--------------------------------------------------------------------------------




ANNEX 1.1(M):

FORM OF NOTICE OF ASSIGNMENT TO BANKS

From:

[●insert name and address of Assignee or Leclanché S.A.], Attn. [●insert name],
Fax [●insert number]




To:

[●insert name and address of Bank], Attn. [●insert name], Fax [●insert number]




[●Place/Date]




Notice of Assignment

Dear Sirs

Reference is made to the cash bank account no[●s]. [●insert numbers] held by
Leclanché S.A. (the "Assignor") with you (the "Bank Account[●s]").

You are hereby notified that the Leclanché S.A. and [●insert name of Assignee],
[address] (the "Assignee") on [●] 2013 have entered into a Swiss law governed
security assignment agreement (as amended from time to time, the "Agreement").
Thereby, the Assignor has assigned for security purposes pursuant to art. 164 et
seq. of the Swiss Federal Code of Obligations (Sicherungszession) and
transferred title for security (Sicherungsübereignung), as the case may be, all
of the Assignor's existing and future rights, claims, titles, interests and
other ancillary rights in [●each of] the Bank Account[●s] (the "Assigned
Claims") to the Assignee. A copy of the Agreement is attached for your
information.

We hereby notify and instruct you to accept instructions from the Assignee only
and not to accept any further instructions received from Leclanché S.A. in
respect of the Bank Account[●s] without having received Assignee's prior written
confirmation of such instructions.

We inform you that Leclanché S.A. has irrevocably and unconditionally waived any
secrecy rights in relation to the Bank Accoutn[●s] pursuant to Clause 3.3(d) of
the Agreement. We instruct you to inform the Assignee of the amounts standing to
the credit of the Bank Account[●s] as of the date of receipt of this Notice of
Assignment by you.

Furthermore, we hereby ask you to waive in favour of the Assignee any right of
set-off, retention, pledge, assignment, other security interest or similar
rights, including, without limitation, any pledge pursuant to your general
business conditions and any other arrangement governing the Bank Account[●s] in
respect of the Assigned Claims except for reasonable fees, commissions and
expenses charged by you for the operation of the Bank Account[●s] in respect of
which your priority/security rights shall continue.

Yours faithfully

[●]

Annex: Copy of security assignment agreement







18






Execution Version



--------------------------------------------------------------------------------




Acknowledged and agreed by:




Place, date: _______________________




[●name of Bank]




________________________

______________________

[●authorised signatory]

[●authorised signatory]




19






Execution Version




ANNEX 1.1(N):

FORM OF NOTICE OF ASSIGNMENT TO CUSTOMERS




To:

[●insert name and address of customer]




With copy to:

[●insert name and address of Assignee or Leclanché S.A.] (Fax: + [●])




[●Place/Date]




Notice of Assignment - Payment Instructions

Dear Sirs

You are hereby notified that Leclanché S.A. and [●insert name of Assignee] on
[●] 2013 have entered into a Swiss law governed security assignment agreement
whereby all current and future claims and receivables of Leclanché S.A. against
you arising out of or in connection with any contracts or other business
relationships with you, whether actual or contingent, together with all
ancillary and security rights (including the right to receive the proceeds of
any insurance, indemnity, warranty, guarantee, negotiable instrument or
collateral security) relating thereto, have been assigned to [●insert name of
Assignee] irrespective of whether currently due or becoming due in the future. A
copy of the Agreement is attached for your information.

Please be informed that as consequence of the assignment, the procedures for
discharging your debts towards Leclanché S.A. changes. Please note the
following:

Address for notices:

[●insert name and address of Assignee]

Payment Instructions:

You are hereby notified and instructed to pay to the following bank account:

[●insert details of Bank Account designated for such purpose by Assignee]

Yours faithfully

[●]




________________________________

________________________________

[●authorised signatory]

[●authorised signatory]




- Copy of security assignment agreement







20






Execution Version



--------------------------------------------------------------------------------




ANNEX 1.1(O):

FORM OF NOTICE OF ASSIGNMENT TO INTERCOMPANY DEBTORS




To:

[●insert name and address of Intercompany Debtor]




With copy to:

[●insert name and address of Assignee or Leclanché S.A:] (Fax: + [●])




[●Place/Date]




Notice of Assignment - Payment Instructions

Dear Sirs

You are hereby notified that Leclanché S.A. and [●insert name of Assignee] on
[●] 2013 have entered into a Swiss law governed security assignment agreement
whereby all present and future monetary claims and receivables of Leclanché S.A.
against you have been assigned to [●insert name of Assignee] irrespective of
whether currently due and payable or becoming due and payable in the future. A
copy of the Agreement is attached for your information.

You are herby notified and instructed to discharge your obligations towards
Leclanché S.A. only by way of payment to [●insert name of Assignee] to the
following bank account:

[●insert bank account details]

Yours faithfully

[●]




________________________________

________________________________

[●authorised signatory]

[●authorised signatory]

            




Annex: Copy of security assignment agreement




Acknowledged and agreed by:




Place, date: _______________________




Leclanché GmbH







21






Execution Version



--------------------------------------------------------------------------------




________________________

______________________

[●authorised signatory]

[●authorised signatory]







22






Execution Version



--------------------------------------------------------------------------------




SIGNATORIES




Leclanché S.A.

/s/Anil Srivastava

____________________

Name:

Name:







Precept Fund Management SPC

for and on behalf of Precept Fund Segregated Portfolio




/s/ Stephen John Barber

Name: Stephen John Barber

Attorney-in-fact







Oak Ridge Energy Technologies, Inc.

/s/ Mark L. Meriwether

____________________

Name:

Name:







23


